            Case 1:20-mc-00061-BAH Document 1-1 Filed 07/29/20 Page 1 of 2


    Alabama - Middle          3
  Alabama - Northern         12
  Alabama - Southern          6
           Alaska             2
          Arizona           110
  Arkansas - Eastern          7
  Arkansas - Western         13
 California - Central       223
 California - Eastern        19
California - Northern        46
California - Southern        12
         Colorado            18
       Connecticut          109
         Delaware           110
 District of Columbia        10
    Florida - Middle        107
  Florida - Northern          7
  Florida - Southern         81
    Georgia - Middle         21
  Georgia - Northern         83
  Georgia - Southern          7
           Hawaii            14
           Idaho             11
  Illinois - Central         16
 Illinois - Northern         83
 Illinois - Southern         11
  Indiana - Northern         13
  Indiana - Southern         42
     Iowa - Southern          4
           Kansas            23
  Kentucky - Eastern         23
  Kentucky - Western         20
 Louisiana - Eastern         15
  Louisiana - Middle          8
 Louisiana - Western         64
           Maine              7
         Maryland            63
      Massachusetts          30
  Michigan - Eastern         66
  Michigan - Western          8
        Minnesota            31
Mississippi - Northern       34
Mississippi - Southern       27
  Missouri - Eastern          6
  Missouri - Western         23
          Montana             1
         Nebraska             5
             Case 1:20-mc-00061-BAH Document 1-1 Filed 07/29/20 Page 2 of 2


          Nevada              34
      New Hampshire            3
        New Jersey            85
        New Mexico            17
   New York - Eastern         63
  New York - Northern         20
  New York - Southern        124
   New York - Western         19
North Carolina - Eastern      36
North Carolina - Middle        9
North Carolina - Western       8
      North Dakota             2
     Ohio - Northern          55
     Ohio - Southern          13
   Oklahoma - Eastern         17
  Oklahoma - Northern          6
   Oklahoma - Western         11
          Oregon              36
 Pennsylvania - Eastern       46
 Pennsylvania - Middle        17
 Pennsylvania - Western       42
       Puerto Rico            86
      Rhode Island             2
     South Carolina           16
      South Dakota             1
  Tennessee - Eastern         30
   Tennessee - Middle         74
  Tennessee - Western         23
     Texas - Eastern          40
    Texas - Northern         474
    Texas - Southern         188
     Texas - Western         113
            Utah               6
     Virgin Islands            1
   Virginia - Eastern         27
   Virginia - Western          5
  Washington - Eastern         7
  Washington - Western        22
West Virginia - Northern       6
West Virginia - Southern      21
  Wisconsin - Eastern          1
  Wisconsin - Western          7
          Wyoming              5

          Total             3472
